EXHIBIT 10.1

I-405 CORPORATE CENTER

OFFICE SPACE LEASE

Captaris, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Basic Lease Terms    1 & 2 2.   Premises    3 3.   Lease Term    3 4.  
Base Rent - Adjustment(s)    3   4.1    Base Monthly Rent    3   4.2    Base
Monthly Rent Adjustment Based on Step Increases    3 5.   Additional Rent -
Annual Adjustment    3   5.1    Additional Rent    3   5.2    Building Operating
Expenses Defined    4   5.3    Taxes and Assessments Defined    4   5.4   
Tenant’s Pro Rata Share    4   5.5    Adjustment of Additional Rent    4 6.  
Prepaid Rent and Security Deposit    5   6.1    Prepaid Base Monthly Rent    5  
6.2    Prepaid Additional Rent    5   6.3    Security Deposit    5 7.   Late
Charge    6 8.   Tenant’s Property    6 9.   Improvements and Alterations by
Tenant    6 10.   Use of Premises    7   10.1    Permitted Use    7   10.2   
Restrictions on Use    7   10.3    Common Areas    8   10.4    Parking    8 11.
  Maintenance, Management and Services    9 12.   Tenant Maintenance    10 13.  
Liens    10 14.   Insurance    10 15.   Indemnification and Exculpation of
Landlord    11 16.   Waiver of Subrogation    12 17.   Destruction    12 18.  
Condemnation    12



--------------------------------------------------------------------------------

19.   Assignment, Subletting and Succession    12 20.   Rules and Regulations   
13 21.   Defaults - Remedies    13   21.1    Default by Tenant    13   21.2   
Remedies    13   21.3    Default by Landlord    14 22.   Access    14 23.  
Mortgages, Deeds of Trust - Priority and Attornment    14 24.   Notices    15
25.   Amendment - No Waiver    15 26.   Attorney’s Fees, Costs    15 27.  
Vacation of Premises - Holding Over    15 28.   Brokers    16 29.  
Intentionally Omitted    16 30.   Successors and Assigns    16 31.   Surrender
of Premises    16 32.   Performance by Tenant    17 33.   Identification of
Tenant    17 34.   Execution Required    17 35.   Time    17 36.   Prior
Agreements    17 37.   Severability    17 38.   Recording    18 39.   Venue   
18 40.   Additional Terms    18



--------------------------------------------------------------------------------

1. Basic Lease Terms

Section 1 represents a summary of the basic terms of this Office Space Lease for
I-405 Corporate Center. In the event of any inconsistency between the terms
contained in Section 1 and any specific provision of this Lease, the terms of
the more specific provision shall prevail.

 

a.   Date of Lease:    September 10, 2007 b.   Tenant:    Captaris, Inc., a
Washington Corporation   Address of leased premises:    I-405 Corporate Center  
   Suite 400      301 116th Avenue SE      Bellevue, WA 98004  
Address for Billing and Notices:    Same as Premises c.   Landlord:    M & M
Real Estate Strategies, LLC   Address for Notices:    600 University Street     
Suite 1515      Seattle, WA 98101      Attention: Mark Weed      or such other
place as      Landlord may from time to time      designate by notice to Tenant
  Address for Payments:    c/o Egis Real Estate Services      600 University
Street      Suite 1515      Seattle, WA 98101      Attention: Accounts
Receivable d.   Premises Area:    52,810 rentable square feet e.   Building
Area:    68,556 rentable square feet f.   Tenant’s Percentage of Building:   
77% g.   Term of Lease:    84 months  

Commencement Date:

   March 1, 2008  

Expiration Date:

   February 28, 2015 h.   Base Monthly Rent:    $24.00/rsf (as escalated per  
   Section 1(j)) i.   Monthly Parking Charge:    $100 per month for each Parking
Permit for the Under Building Parking Area, subject to the terms of Section
10.4.

 

Final I-405 CAPA Lease 9-12-07

   - 1 -    Please Initial _______



--------------------------------------------------------------------------------

j.   Rent Adjustment(s):      Step increase. The step adjustment provisions of
Section 4.3 apply as follows:                       03/01/08 to 02/28/09   
$24.00/rsf                       03/01/09 to 02/28/10    $25.00/rsf  
                    03/01/10 to 02/28/11    $26.00/rsf  
                    03/01/11 to 02/29/12    $27.00/rsf  
                    03/01/12 to 02/28/13    $28.00/rsf  
                    03/01/13 to 02/28/14    $29.00/rsf  
                    03/01/14 to 02/28/15    $30.00/rsf k.   Additional Rent -
Tenant’s      Initial Share of Estimated      Building Operating Expenses:   
$7.50/rsf l.   Prepaid Base Monthly Rent:    $105,620 for first month’s prepaid
rent credited when due for first month based upon 52,810 rsf. m.   Prepaid
Additional Rent:    $33,007 credited when due for first month n.   Security
Deposit:    $148,566 credited toward the 25th month Rent provided Tenant is not
indefault of any of the conditions of the Lease o.   Total Deposit:    $287,193
p.   Tenant’s Use of Premises:    Computer software development and sales, and
other lawful uses associated with Captaris’ current or future business, q.  
Brokers:    Listing – GVA Kidder Mathews      Tenant – Cushman & Wakefield r.  
Guarantor(s):    None s.   Additional Terms:    Tenant Improvements and Other
Terms t.   Exhibit(s):    Exhibit A - The “Building”      Exhibit B - The
“Premises”      Exhibit B-1 - The “Final Agreed Plans”      Exhibit C - The
“Work Letter Agreement”      Exhibit D – Signage      Exhibit E - Addendum     
Exhibit F – Satellite Dish Agreement

 

Final I-405 CAPA Lease 9-12-07

   - 2 -    Please Initial _______



--------------------------------------------------------------------------------

2. Premises

Subject to the terms, covenants, and conditions of this Lease, Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord those certain premises
(the “Premises”), constituting a portion of a building described in Section 1,
and legally described on Exhibit A hereto (the “Building”). The Parties agree
that the Premises, as outlined on the attached Exhibit B, constitute the
rentable square feet identified in Section 1.d subject to the preparation and
Tenant’s approval of a space plan, and shall be re-measured in accordance with
BOMA standards, and Tenant’s pro rata share of all Building Operating Expenses,
as defined in Section 5.2 initially, shall be the percentage identified in
Section 1.f, as re-calculated per the re-measured BOMA standards. Said initial
calculations have been made, and any subsequent calculations of the rentable
square feet of the Premises or the Building required by changes in either shall
be made by Landlord with Tenant’s reasonable approval, in accordance with the
method of measuring “Rentable Area” specified in BOMA American National Standard
Institute Publication, ANSI, Z65.1-1996 as it may be revised or amended from
time to time.

 

3. Lease Term

Subject to the terms and conditions set forth herein, and the terms and
conditions of the Work Letter Agreement, if any, executed contemporaneously by
the parties hereto, the term of this Lease shall be for the period designated in
Section 1.g., commencing on the Commencement Date therein provided, and ending
at the expiration of such period. In the event a Work Letter Agreement is not
executed by the parties hereto, and should the Premises not be ready for
occupancy by the Commencement Date for any reason Landlord shall not be liable
for any claims, damages, or liabilities in connection therewith, and the term of
this Lease shall be for the same number of months as previously set forth in
this Section, but the Commencement Date shall be the date on which the Premises
are ready for occupancy in accordance with the terms and conditions set forth
herein. Should the term of this Lease commence on a date other than that
specified in this Section, Landlord and Tenant will, at the request of either,
execute a letter specifying the Commencement Date of the term of this Lease. In
such event, rental under this Lease shall not commence until said revised
Commencement Date, and the stated term shall thereupon commence and the
expiration date shall be extended so as to give effect to the full stated term.

 

4. Base Rent - Adjustment(s)

 

  4.1 Base Monthly Rent. During the term hereof, Tenant shall pay to Landlord
the Base Monthly Rent set forth in Section 1.h., adjusted as set forth in
Section 1.j., without notice or demand, at the address to which notices to
Landlord are to be given. All rent shall be paid to Landlord, without deduction
or offset, in advance on or before the first day of each month of the Lease
term, except Base Monthly Rent for the first month or any portion thereof shall
be paid on or before the date the term commences. Base Monthly Rent for any
partial month shall be prorated. For purposes of section 467 of the Internal
Revenue Code, the Parties to this Lease hereby agree to allocate the rents
stated in this Section 4 to the periods which correspond to the actual rent
payments as provided hereunder.

 

  4.2 Base Monthly Rent Adjustment Based on Step Increases. Base Monthly Rent
shall be increased periodically to the amounts and at the times set forth in
Section 1.j.

 

5. Additional Rent - Annual Adjustment

 

  5.1

Additional Rent. Tenant agrees to pay Landlord, as additional monthly rent, its
pro rata share of all estimated Building Operating Expenses, as defined below in
Section 5.2, for each calendar year which falls in whole or in part within the
term of this Lease, prorated for any partial calendar year at the beginning or
end of the Lease term, such Additional Rent to be paid at the same time and on
the same terms as Base Monthly Rent. Tenant’s share of Building Operating
Expenses payable

 

Final I-405 CAPA Lease 9-12-07

   - 3 -    Please Initial _______



--------------------------------------------------------------------------------

 

monthly to Landlord as Additional Rent at the start of the Lease Term shall be
as provided for in Section 1.k, which amount shall be a cap (“First Year Cap”)
on Business Operating Expenses through the year 2008.

 

  5.2 Building Operating Expenses Defined. For purposes of this Section,
Building Operating Expenses which are recoverable by Landlord from Tenant as
Additional Rent shall include, without limitation, all expenses of Landlord for
maintaining, operating, and repairing the Building and the real property on
which it is located, and the personal property, if any, used in connection
therewith, including taxes and assessments, insurance premiums, utilities, costs
to repair and maintain lighting, customary management fees and other expenses
which, in accordance with generally accepted accounting and management
practices, would be considered an expense of maintaining, operating or repairing
the Building; excluding, however: (i) the cost of any special services rendered
to individual tenants for which a separate charge is collected; (ii) leasing
commissions and other leasing expenses; and (iii) costs of improvements required
to be capitalized in accordance with generally accepted accounting principles,
except that Building Operating Expenses shall include amortization of capital
improvements made subsequent to initial development of the Building which are
required by law including the Americans with Disabilities Act of 1990, as it may
be amended, or regulations promulgated thereunder, or improvements which are
designed with reasonable probability of improving the operating efficiency of
the Building; provided, however, that in such latter case such amortization
shall not exceed the reasonably expected savings in Building Operating Expenses.
The intent of the Parties is to make rental payable by Tenant and other tenants
in the Building, if any, absolutely net to Landlord.

 

  5.3 Taxes and Assessments Defined. For the purposes of this Section, taxes and
assessments shall include, without limitation, all real estate taxes,
assessments and other charges levied with respect to real and personal property
payable during any calendar year with respect to the Building and the real
property on which it is located, and all property of Landlord, real or personal,
used directly in the operation of the Building and located in or on the
property, together with any charges levied or assessed in addition to or in lieu
of any such taxes or assessments, or any tax upon the leasing of the Building or
the rents collected (excluding any net income or franchise tax), and including
costs and expenses of contesting the validity or amount of any such taxes and
assessments.

 

  5.4 Tenant’s Pro Rata Share. Tenant’s pro rata share of Building Operating
Expenses to be paid by Tenant shall be that portion of the whole which the
rentable square footage of the Premises bears to the total rentable square
footage of the Building ,provided, however, that as to those Building Operating
Expenses which, in Landlord’s reasonable determination, vary in direct
relationship to the occupancy of the Building, Tenant’s prorata share shall be
that portion of the whole which the rentable square footage of the Premises
bears to the rentable square footage of the Building actually occupied by
tenants; provided, further, that Tenant’s share of Building Operating Expenses
shall be increased to the extent that any leasehold improvements of Tenant,
whether installed by the Tenant or by the Landlord at Tenant’s expense, shall
have increased the assessed value of the Building or the real property on which
it is located for real estate tax purposes.

 

  5.5

Adjustment of Additional Rent. Landlord may adjust the Additional Rent effective
at the beginning of each accounting period on the basis of the Landlord’s
reasonably anticipated Building Operating Expenses for that accounting period.
An accounting period is a calendar year, except the first accounting period
shall commence on the date the term commences and the last accounting period
shall end on the date the term expires or terminates. Landlord shall furnish to
Tenant, as soon as reasonably practicable after each accounting period, a
statement showing Tenant’s share of the actual Building Operating Expenses for
such accounting period and the payments made by Tenant in that regard. If
Tenant’s share of actual Building Operating Expenses for the accounting period
exceeds the payments made by Tenant, Tenant shall pay Landlord the deficiency
within thirty (30) days after receipt of the statement. If Tenant’s payments
made during the accounting period exceed Tenant’s share of the actual Building
Operating Expenses for such period, Landlord shall, at Landlord’s option, either
pay Tenant the excess at the time Landlord

 

Final I-405 CAPA Lease 9-12-07

   - 4 -    Please Initial _______



--------------------------------------------------------------------------------

 

furnishes that statement to Tenant or credit such excess against the next rent
payment or payments due from Tenant. Following delivery of Landlord’s statement
of Tenant’s share of actual Building Operating Expenses, Tenant and its
auditors, agents and representatives shall have the right to inspect Landlord’s
accounting records relative to real estate taxes, Building Operating Expenses,
and such of Landlord’s reconciliation of costs as pertain to and contain
information concerning such costs and expenses in order to verify the amounts
thereof, during normal business hours one (1) time each year during the Lease
Term and following the expiration or earlier termination of the Lease, until a
date that is ninety (90) days after the receipt by Tenant of Landlord’s final
statement of which Tenant shall be obliged to pay to Landlord Additional Rent.
Tenant’s right to inspect Landlord’s accounting records shall survive the
expiration or earlier termination of the Lease. Such inspection shall be at the
sole cost and expense of Tenant except in the event that it is determined that
Building Operating Expenses have been overstated by more than five percent
(5%) for any given year, in which case Landlord shall pay for all costs for such
inspection.

 

6. Prepaid Rent and Security Deposit

Prior to execution of this Lease, Tenant has deposited with Landlord the prepaid
Base Monthly Rent, the prepaid Additional Rent, and the security deposit
included in the total deposit identified in Section 1.o. This money represents
the following:

 

  6.1 Prepaid Base Monthly Rent. The prepaid Base Monthly Rent is the Base
Monthly Rent for the months identified in Section 1.l.

 

  6.2 Prepaid Additional Rent. The prepaid Additional Rent is the Tenant’s share
of estimated Building Operating Expenses for the months identified in
Section 1.m.

 

  6.3 Security Deposit. The security deposit shall be a deposit for the
performance by Tenant of the provisions of this Lease and in the amount
identified in Section 1.n.

If Tenant is in default, Landlord may use the Security Deposit, as well as any
previously unapplied balance of the prepaid Base Monthly Rent or the prepaid
Additional Rent, or any portion of any of them, to cure the default or to
compensate Landlord for any damage resulting from the Tenant’s default. On
demand, Tenant shall immediately pay to Landlord the sum necessary to restore
the Security Deposit to that amount initially deposited with Landlord, as well
as any sum necessary to restore the previously unapplied balance of the prepaid
Base Monthly Rent and the prepaid Additional Rent. In addition, should the Base
Monthly Rent increase during the term of this Lease, Tenant shall deposit the
additional sum required to make the prepaid Base Monthly Rent for the month or
months indicated in Subsection 6.1, the proper amount. If Tenant is not in
default at the expiration or termination of this Lease, or any extension
thereof, Landlord shall return the Security Deposit to Tenant. Landlord’s
obligations with respect to the Security Deposit and any unapplied portions of
the prepaid Base Monthly Rent and the prepaid Additional Rent are those of a
debtor and not a trustee. Landlord may maintain such sums separate and apart
from Landlord’s general funds or may commingle them with Landlord’s general or
other funds. Landlord shall not be required to pay Tenant interest on such sums,
or any portion thereof. In the event this Lease is terminated before its normal
Expiration Date, any rent paid for any period beyond the termination date shall
be considered an additional Security Deposit.

 

Final I-405 CAPA Lease 9-12-07

   - 5 -    Please Initial _______



--------------------------------------------------------------------------------

7. Late Charge

Tenant acknowledges that late payment by Tenant to Landlord of rent or other
sums due hereunder will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which would be extremely difficult and impractical to
ascertain. Such costs include, but are not limited to, processing and accounting
expenses, and late charges which may be imposed upon Landlord by the terms of
any mortgage or deed of trust covering the Premises. Therefore, in the event
Tenant should fail to pay any installment of rent or any other sum due hereunder
within the ten (10) business days after such amount is due, Tenant shall pay to
Landlord as Additional Rent, a late charge equal to five percent (5%) of each
such installment or sum. Waiver of said five percent (5%) late charge with
respect to any installment or sum shall not be deemed to constitute a waiver
with respect to any subsequent late charge which may accrue. In the event any
amount so due is delinquent for a period in excess of thirty (30) days, Tenant
shall pay Landlord an additional late charge, computed at the rate of the lesser
of one and one-half percent (1-1/2%) per month or the maximum rate permissible
by law, upon the total amount so overdue for each month or portion thereof in
which payment is delinquent more than thirty (30) days. A twenty-five dollar
($25.00) charge will be paid by Tenant to Landlord for each returned check.

 

8. Tenant’s Property

All articles of personal property (including Tenant’s generator and UPS system)
and all business and trade fixtures owned by Tenant or leased by Tenant and
located in the Premises shall remain the property of Tenant, and may be removed
by Tenant at any time during the Lease Term, provided Tenant is not in default.
Upon expiration or sooner termination of this Lease, Tenant shall remove any
such property, together with any such property of any party other than Landlord.
Tenant shall repair the damage to the Premises resulting from the installation
or removal of such property, and shall promptly surrender the Premises in the
condition required by Section 31 hereof. In the event of any failure by Tenant
to remove, repair or clean as in this Section provided, Tenant shall upon
demand, reimburse Landlord for the cost of any such removal, repair or cleaning.
Any property left on the Premises after the expiration or termination of the
Lease term or after Tenant’s vacation or abandonment of the Premises shall, at
Landlord’s option, be deemed to have been abandoned and to have become the
property of Landlord to dispose of as Landlord deems expedient; Tenant agrees
that expenses to be reimbursed by Tenant to Landlord upon demand, include court
costs, attorneys’ fees and storage charges relating to such property. Landlord
may, at its option, sell said property at private sale without notice or legal
process, for such price as Landlord may obtain, and apply the proceeds of such
sale to any amounts due under this Lease from Tenant to Landlord, including
expenses incident to the removal and sale of such property, or Landlord may
otherwise dispose of such property.

 

9. Improvements and Alterations by Tenant

Tenant shall have the right to make (1) “Cosmetic Alterations” and
(2) alterations that cost less than $75,000 without Landlord’s consent. For
purposes of the Lease, “Cosmetic Alterations” are those alterations that satisfy
all of the following criteria: (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Building; (c) will not affect the Base Building, and
(d) that such improvements are in accordance with all governmental laws, rules,
regulations, ordinances and requirements. All other alterations shall be subject
to Landlord’s reasonable consent, which consent shall not withheld or
conditioned unless the making or installation of the improvements or alterations
(a) adversely affects the Building Structure; (b) adversely affects the Building
Systems; (c) do not comply with applicable laws; (d) affect the exterior
appearance of the Building; or (e) would unreasonably interfere with the normal
and customary business operations of the other tenants in the Building.

Notwithstanding, prior to commencing the work pursuant to this Section of the
Lease, Tenant will inform Landlord in writing of all such alterations and
perform the duties outlined in the Lease so as to insure proper coordination
with building operations and other building occupants. Landlord may require
Tenant to remove such Cosmetic Alterations and restore the Premises to the
condition they were in at the

 

Final I-405 CAPA Lease 9-12-07

   - 6 -    Please Initial _______



--------------------------------------------------------------------------------

commencement of the term at the expiration or earlier termination of the Lease.
In addition, Tenant shall indemnify and hold harmless Landlord from all costs
and expenses of such work as further provided for in the Lease.

As conditioned above, Tenant may make, at its expense, such additional
improvements or alterations to the Premises as it may deem necessary or
desirable; provided, however, that any repairs, improvements or alterations by
Tenant shall be done only at times and in conformity with plans and
specifications approved in advance in writing by Landlord, by a licensed
contractor approved in advance in writing by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed, and in accordance with all
laws, rules, regulations, ordinances and requirements of governmental agencies,
offices and boards having jurisdiction. Landlord shall specify in its approval
(or, where no approval is required, upon Tenant’s written request) whether
Landlord shall require Tenant to remove such improvement or alteration at the
expiration or earlier termination of the Lease. Tenant will pay directly or
reimburse Landlord for any cost incurred by Landlord in obtaining said
approval(s). If requested by Landlord, Tenant will post a bond or other security
reasonably satisfactory to Landlord to protect Landlord against liens arising
from work performed for Tenant. All work performed shall be done in workmanlike
manner and with material (when not specifically described in the specifications)
of the quality and appearance customary in the trade for first-class
construction of the type in which the Premises are located, and shall become the
property of Landlord. Landlord may require Tenant to remove any improvements or
alterations made by Tenant or at Tenant’s request at the expiration of the term,
and to restore the Premises to the condition they were in at the commencement of
the term. The foregoing shall not apply to any work performed by Tenant in the
Premises as part of the initial Tenant Improvement package, the subsequent
addition of the 2,000 square feet as set forth in Section 1 of Exhibit E of this
Lease (together, “Excepted Improvements”), which Excepted Improvements Landlord
has approved to remain in the Premises after expiration or earlier termination
of this Lease.

 

10. Use of Premises

 

  10.1 Permitted Use. Tenant shall use the Premises for the purpose set forth in
Section 1.p., and Tenant hereby agrees that, by taking possession of the
Premises, it has determined to its satisfaction that the Premises can be used
for those purposes. Tenant waives any right to terminate this Lease if the
Premises cannot be used for such purposes. The Premises may not be used for any
other purpose without Landlord’s prior written consent.

 

  10.2 Restrictions on Use.

 

  (a) Tenant, at its sole expense, shall cause the Premises and all aspects of
its business operations and occupancy of the Premises to be continuously in
compliance with all laws, ordinances, and regulations, now or hereinafter
enacted, concerning the Premises or the Building, and in compliance with the
Certificate of Occupancy issued for the Building. Tenant shall not do, bring, or
keep anything in or about the Premises that will cause an increased premium for
or cancellation of any insurance covering the Building; provided, however, that
if Tenant causes any such increase in insurance premium, Tenant shall pay or
reimburse Landlord for the entire amount of any such increase. Tenant shall not
use the Premises in any manner that will constitute waste, nuisance or
unreasonable annoyance to other tenants in the Building, nor shall Tenant do
anything that will cause damage to such Building. Tenant shall not place upon or
install in windows or other openings, or in interior hallways, or on the
exterior of the Premises any signs, symbols, drapes or other materials without
prior written approval of Landlord. Tenant shall not permit floor loading in
excess of the pounds per square foot limitation which Landlord notifies Tenant
is the maximum permissible for the Premises.

 

  (b)

Tenant shall not generate, handle, store, or dispose of any Hazardous Substance
on, under, or in the Premises, the Building, or the real property upon which the
Premises are situated. As used herein, the term “Hazardous Substance” means any
hazardous, toxic, or

 

Final I-405 CAPA Lease 9-12-07

   - 7 -    Please Initial _______



--------------------------------------------------------------------------------

 

dangerous substance, waste, or material, which is or becomes regulated under any
federal, state or local statute, ordinance, rule, regulation, or other law now
or hereafter in effect pertaining to environmental protection, contamination, or
cleanup, including, without limitation, any substance, waste, or material, which
now or hereafter is designated as hazardous in or for the purposes of any
federal, state or local statute, ordinance, rule or other regulation, other than
small quantities of cleaning or other/industrial supplies as are customarily
used by a tenant in the ordinary course in a general office facility. Tenant
agrees to hold harmless, indemnify, and defend Landlord from and against any
damage, loss, claim, or liability resulting from any breach of this covenant,
including any attorneys’ fees and costs incurred. This indemnity shall survive
the termination of this Lease, whether by expiration of the term or otherwise.

 

  (c) Landlord agrees to defend, indemnify, and hold Tenant, their agents,
representatives, officers, shareholders, directors and employees and its
successors and assigns (collectively, the “Tenant Indemnities”), harmless
against any and all liabilities, including but not limited to, losses, damages,
actions, costs, attorneys fees, consultants and experts and other expenses of
any nature whatsoever which the Tenant Indemnities may sustain, suffer, or incur
or which may be asserted against any of the Tenant Indemnities, or on account of
any grounds whatsoever, including without limitation, any suit, administrative
proceeding, citation, remediation demand or judgments by any person or entity
arising out of any past or future spillage, release, discharge, disposal, or
placement in or upon the air, soil or water in, under or upon the Property by
anyone other than Tenant during the term of this Lease of any Hazardous
Substance.

 

  10.3 Common Areas. Landlord gives to Tenant and its employees, authorized
representatives and business invitees a non-exclusive right to reasonable use
and enjoyment of the common areas of the Building, subject to Landlord’s rights
set forth in this Lease. Tenant shall be entitled to parking in common with
other Tenants or Landlord. Tenant agrees not to overburden the parking
facilities and agrees to cooperate with Landlord and other tenants in the use of
the parking facilities. Landlord may promulgate rules relating to use of the
parking facilities, in which case Tenant shall abide thereby. If Landlord
promulgates rules relating to the use of the parking facilities, Landlord may
monitor compliance with such rules, but shall not be obligated to do so, and no
rules relating to the use of the parking facilities shall affect Tenant’s
parking ratio as set forth in Section 10.4 below.

 

  10.4 Parking.

 

  (a) Parking Spaces. Tenant shall have the right to four (4) Parking Spaces,
rounded to the lowest whole number for each thousand (1,000) useable square feet
of the initial leased Premises throughout the initial term of the Lease and any
extensions thereto. Included in this total will be: (i) thirteen (13) reserved
stalls located in the covered parking area (“Under Building Parking Area”) and
shall be available at a cost of one hundred dollars ($100) per stall per month
for the first five (5) years of the Lease and adjusted to market each year
thereafter, provided at no time during the Lease Term shall Tenant be entitled
to fewer than thirteen (13) of such stalls; and (ii) Landlord shall designate
and provide signage to identify four (4) of the total Parking Spaces located as
close as reasonably possible to the building entrance for Captaris’ visitors’
use only. Upon expansion or contraction of the leased Premises if allowed for
under the Lease, Tenant’s allocation of Parking Spaces will be increased or
decreased accordingly to maintain the ratio of Parking Spaces to useable square
feet established by this Section 10.4. Unreserved surfaced parking spaces and
the four (4) designated parking spaces shall be provided at no charge to Tenant
during the term of this Lease.

 

  (b)

Location and Designation. Landlord shall issue an authorization (a “Parking
Permit”) which may include parking stickers or tags in a number equal to the
number of parking spaces allowed in Section 10.4(a) above, including for the
Under Building Parking Area.

 

Final I-405 CAPA Lease 9-12-07

   - 8 -    Please Initial _______



--------------------------------------------------------------------------------

 

Each Parking Permit will authorize parking for one (1) car, twenty-four
(24) hours a day, seven days a week. Landlord may designate, subject to change
from time to time, certain areas within the Under Building Parking Area within
which each car may be parked, and Tenant shall observe such designations. Tenant
shall observe all reasonable rules and regulations promulgated by Landlord from
time to time concerning the use of the Under Building Parking Area and shall
supply such additional information relating to persons authorized to use the
Under Building Parking Area as may be reasonable requested by Landlord from time
to time, including automobile license numbers.

 

  (c) Charges. The monthly charge for the Parking Permit(s) to be provided
Tenant by Landlord shall be the amount set forth in Section 1.i of the Lease.
Such rate shall be in effect upon the Commencement Date of the Lease, subject to
adjustment during each year of the Lease term. The adjustment shall be based
upon the comparable market rate for parking stalls for other comparable office
buildings in the Bellevue area.

 

11. Maintenance, Management and Services

 

  11.1 Landlord covenants and agrees with Tenant to cause public utilities to
furnish electricity, water and sewer utilized in operating all normal facilities
serving the Premises; and to furnish Tenant during Tenant’s occupancy of the
Premises:

 

  (a) Hot and cold water at those points of supply provided for general use of
other tenants in the Building; central heating and air conditioning in season,
at such times as Landlord normally furnishes these services to other tenants in
the Building, and at such temperatures and in such amounts as are considered by
Landlord to be standard, provided that during weekends, holidays, and weekdays
at other than normal hours for the Building such services shall be provided only
upon request of Tenant and if reasonably available, in which case Tenant shall
bear the entire cost thereof; routine maintenance, painting and electric
lighting service for all public areas and special service areas of the Building
in the manner and to the extent deemed by Landlord to be standard.

 

  (b) The Building has sufficient HVAC to meet general office requirements
during normal office hours. After hours HVAC service shall be available 24 hours
per day at an hourly rate, which may be adjusted during the term of the Lease
based on the cost of power and any additional maintenance needed, but which at
all times shall be equal to Landlord’s actual out of pocket costs. Tenant agrees
that all routine maintenance and repairs of the HVAC will be part of the
Building Operating Expenses and that Landlord will replace the system if
required during the initial Lease Term, at its sole cost and expense.

 

  (c) Janitorial service on a five (5) day week basis; provided, however, if
Tenant’s leasehold improvements are not consistent in quality and quantity with
the leasehold improvements deemed by Landlord to be standard in the Building,
Tenant shall pay any additional cleaning cost attributable thereto as additional
rent.

 

  (d) Electrical facilities to provide sufficient capacity to serve the low
voltage electrical power outlet loads of the leased Premises, provided that if
Tenant’s consumption exceeds 5 watts per useable square foot for power outlet
loads, then the cost of such consumption beyond said standard shall be paid by
Tenant.

 

  (e) Building Standard lamps, bulbs, starters and ballasts used throughout the
Premises. Tenant agrees to reimburse Landlord for the cost and expense of
maintaining, repairing and replacing non-Building Standard lighting.

 

Final I-405 CAPA Lease 9-12-07

   - 9 -    Please Initial _______



--------------------------------------------------------------------------------

  (f) Security for the Building; provided, Landlord shall not be liable to
Tenant for loss, damage, or injury due to theft, burglary or other criminal act,
or for damage or injury caused by any person.

 

  11.2 In the event Tenant desires any of the aforementioned services in amounts
in excess of those deemed by Landlord to be standard for the Building, and in
the event Landlord elects to provide such additional quantities, Tenant shall
pay Landlord as additional rent hereunder the cost of providing such additional
quantities.

 

  11.3 Failure by Landlord to any extent to furnish any service, or any
cessation thereof, resulting from causes beyond the reasonable control of
Landlord, shall not render Landlord liable in any respect for damages to either
person or property, nor be construed as an eviction of Tenant, nor work an
abatement of rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof. Should any of the equipment or machinery utilized in supplying
the services described herein break down, or for any cause cease to function
properly, Landlord shall use reasonable diligence to repair same promptly, but
Tenant shall have no right to terminate this Lease, and shall have no claim for
rebate or abatement of rent or damages, on account of any interruption in
service occasioned thereby or resulting therefrom.

 

12. Tenant Maintenance

By entry hereunder, Tenant accepts the Premises as being in good and sanitary
order, condition and repair. Tenant shall, at its expense, clean, maintain and
keep in good and sanitary order, condition and repair throughout the term of
this Lease the Premises, ordinary wear and tear, and damage due to casualty
excepted, and all appurtenances, including, without limitation, signs, windows,
doors, skylights and trade fixtures, except to the extent that any such
obligation shall have been expressly undertaken by Landlord pursuant to the
terms of this Lease.

 

13. Liens

Tenant shall keep the Premises, and the real property upon which the Premises
are situated, free from any liens arising out of any work performed, materials
furnished or obligations incurred by Tenant. Landlord shall have the right at
all reasonable times to post on the Premises any notices which it deems
necessary for its protection from such liens. If any such liens are filed,
Landlord may, without waiving its rights and remedies based on such breach by
Tenant and without releasing Tenant from any of its obligations hereunder, cause
such liens to be released by any means it shall deem proper, including payment
in satisfaction of the claim giving rise to such lien. Tenant shall pay to
Landlord upon demand, any sum paid by Landlord to remove such liens, together
with interest at the lesser of one and one-half percent (1-1/2%) per month or
the maximum rate permissible by law from the date of such payment by Landlord.

 

14. Insurance

Throughout the term of this lease, Landlord may, subject to reimbursement as
provided for in Section 5.2 of the Lease, maintain “all risks” property
insurance coverage including “loss of rents”, “business interruption/ extra
expense” and any other coverages deemed necessary by Landlord or Landlord’s
lender. Tenant assumes the risk of loss to its improvements, furnishings, trade
fixtures, equipment and supplies which shall not be insured under the above
policy and for which Landlord shall not be responsible. The deductibles under
both Landlord’s and Tenant’s property insurance policies are their own
responsibilities respectively.

Throughout the term of the Lease, Tenant shall provide and maintain Commercial
General Liability insurance, issued in a form and by an insurer satisfactory to
Landlord, covering all operations by or on behalf of Tenant on an occurrence
basis against claims for bodily injury, personal injury, advertising injury and
property damage. Such insurance shall have the following minimum limits:

 

$2,000,000    General Aggregate $2,000,000   
Products/Competed Operations Aggregate $1,000,000    Personal and Advertising
Injury Limit $1,000,000    Each Occurrence Limit $200,000    Fire Damage, Per
Fire $10,000    Medical Expense, Per Person

 

Final I-405 CAPA Lease 9-12-07

   - 10 -    Please Initial _______



--------------------------------------------------------------------------------

Before Tenant occupies the Premises, and at each policy renewal thereafter,
Tenant shall provide Landlord with a certificate of insurance which demonstrates
these required insurance limits and coverages, specifically including:

 

  •  

At least 45 days notice to the Landlord of policy cancellation;

 

  •  

Landlord being added to the policy as an additional insured;

 

  •  

The policy including a “waiver of subrogation” against Landlord;

 

  •  

The policy being “primary and non-contributory” to any other coverage which
Landlord may carry.

 

15. Indemnification and Exculpation of Landlord

 

  15.1 Tenant shall indemnify, defend, and hold Landlord harmless from all
claims arising from Tenant’s use of the Premises or the conduct of its business,
or from any activity, work or thing done, permitted or suffered by Tenant in or
about the Premises or the Building. Tenant shall further indemnify, defend, and
hold Landlord harmless from all claims, liabilities, costs, attorneys’ fees and
expenses arising from any breach or default in the performance of any obligation
to be performed by Tenant under the terms of this Lease, or arising from any act
or omission of Tenant or of its agents or employees. Tenant’s obligation to
indemnify Landlord under this Subsection 15.1 includes an obligation to
indemnify for losses resulting from death or injury to Tenant’s employees, and
Tenant accordingly hereby waives any and all immunities it now has or hereafter
may have under any Industrial Insurance Act, or other worker’s compensation,
disability benefit or other similar act which would otherwise be applicable in
the case of such an indemnity claim against Tenant. Tenant’s obligation to
indemnify Landlord under this Section 15.1 does not include losses to the extent
due to negligence Landlord. In case any action or proceeding shall be brought
against Landlord by reason of any claim covered by this Section 15.1, Tenant,
upon notice from Landlord, shall defend the same at Tenant’s expense. Tenant, as
a material part of the consideration to Landlord, hereby assumes all risk of and
waives any claims Tenant might have in respect to, damage to property or injury
to persons in, upon or about the Premises from any cause whatsoever, except that
which is caused by the failure of the Landlord to observe any of the terms and
conditions of this Lease where such failure has persisted for an unreasonable
period of time after written notice of such failure. Nothing contained herein
shall obligate Tenant to indemnify Landlord against its negligence or willful
acts, for which Landlord shall indemnify Tenant.

 

  15.2 Neither Landlord nor any partner, director, officer, agent or employee of
Landlord shall be liable to Tenant, or its partners, directors, officers,
contractors, agents, employees, invitees, sublessees or licensees, for any loss,
injury, or damage to Tenant or to any other person, or to its or their property,
irrespective of the cause of such injury, damage or loss, except to the extent
resulting from the negligence or willful misconduct of Landlord or its employees
in the operation or maintenance of the Premises or the Building. Furthermore,
neither Landlord, nor any partner, director, officer, agent or employee of
Landlord shall be liable (i) for any such damage caused by other tenants or
persons in or about the Building, or caused by quasi-public work; or (ii) for
consequential damages arising out of any loss of the use of the Premises or any
equipment or facilities therein, by Tenant or any person claiming through or
under Tenant.

 

Final I-405 CAPA Lease 9-12-07

   - 11 -    Please Initial _______



--------------------------------------------------------------------------------

16. Waiver of Subrogation

All policies of insurance required hereunder shall include a clause or
endorsement denying the insurer any rights of subrogation against the other
party to the extent rights have been waived by the insured before the occurrence
of injury or loss. Landlord and Tenant waive any rights of recovery against the
other for injury or loss due to hazards covered by policies of insurance
containing such a waiver of subrogation clause or endorsement to the extent of
the injury or loss covered thereby.

 

17. Destruction

In the event the Premises are destroyed or injured by fire or earthquake or
other casualty, to the extent that they are untenantable in whole or in part,
then Landlord may, at Landlord’s option, proceed with reasonable diligence to
build and restore said Premises or such part thereof, provided that within
thirty (30) days after such destruction or injury Landlord shall notify Tenant
in writing of Landlord’s intention to do so, which notice shall also set forth
Landlord’s estimated time frame for complete restoration of the Premises. If
more than forty percent (40%) the Premises is unuseable and Landlord’s notice
provides that repairs necessary to complete restoration of the Premises cannot
be made within two hundred and seventy (270) days, or in the event Landlord
commences restoration of the Premises and does not complete the same within two
hundred and seventy (270) days from the date Landlord commences restoration,
Tenant may terminate the Lease effective upon Landlord’s receipt of Tenant’s
notice. During the period from destruction or damage to restoration, the rent
shall be abated in the same ratio as that portion of the Premises which Landlord
determines is unfit for occupancy bears to the whole Premises. If the Landlord
shall fail to notify Tenant, then this Lease shall, at the expiration of the
time for the giving of notice as herein provided, be deemed terminated.

If Landlord elects not to repair or rebuild as set forth above, this Lease shall
terminate without further notice, and all amounts paid or payable by Tenant to
Landlord shall, where applicable, be prorated accordingly. Tenant shall vacate
the Premises and all further obligations of both parties hereunder shall cease
(other than those which shall theretofore have accrued), effective as of the
date on which Tenant vacates the Premises.

 

18. Condemnation

If all or part of the Premises are taken under power of eminent domain, or sold
under threat of the exercise of said power, this Lease shall terminate as to the
part so taken as of the date the condemning authority takes possession. In case
of a taking of part of the Premises, or a portion of the Building not required
for the reasonable use of the Premises, then this Lease shall continue in full
force and effect and the rent shall be equitably reduced based on the proportion
by which the floor area of the Premises is reduced, such rent reduction to be
effective as of the date possession of such portion is delivered to the
condemning authority. Any award for the taking of all or part of the Premises
under the power of eminent domain, including payment made under threat of
exercise of such power, shall be the property of Landlord, whether made as
compensation for diminution in value of the leasehold, for the taking of the
fee, or for severance damages; provided, that Tenant shall be entitled to any
award for loss of or damage to Tenant’s trade fixtures and removable personal
property and any award for Tenant’s moving expenses.

 

19. Assignment, Subletting and Succession

 

  19.1

Tenant shall have the right to assign, let or sublet this Lease or the Premises,
or any part of either, during the initial Lease Term after obtaining the prior
written consent of Landlord, not unreasonably withheld, conditioned or delayed.
Landlord’s consent will be provided after a review of the financial strength of
the assignee, which must be equal to or stronger than that of the Tenant. This
Lease shall not be assignable by operation of law. No consent shall be required
for the occupancy of all or a part of the Premises by a parent, subsidiary, or
affiliated company of Tenant or of Tenant’s parent or of Tenant’s subsidiary
provided the entity has equal or greater financial strength or Tenant provides a
commercially reasonable form of guaranty for the performance of assignee
pursuant to the terms and conditions of this Lease. Except as set forth

 

Final I-405 CAPA Lease 9-12-07

   - 12 -    Please Initial _______



--------------------------------------------------------------------------------

 

above, if Tenant is a corporation, any transfer of this Lease from Tenant by
merger, consolidation or liquidation, or any change in ownership, or power to
vote the majority of the outstanding voting stock of Tenant, shall constitute an
assignment for purposes of this Section; or if Tenant is a partnership or
proprietorship, a transfer of a controlling interest in such partnership or
proprietorship shall constitute an assignment for purposes of this Section.

 

  19.2 If Tenant at any time desires to assign this Lease or to sublet the
Premises, it shall first notify Landlord in writing of its desire to do so, and
Tenant may thereafter assign this Lease or sublet as proposed, provided Landlord
consents thereto, pursuant to Subsection 19.1 above, but at a rental not less
than offered to Landlord in the notice and not later than ninety (90) days after
delivery of the aforesaid Tenant’s notice to Landlord unless further notice is
given. Landlord shall be entitled to share in any and all sublease profit
created by an assignment or sublease on a 50/50 basis once Landlord and Tenant
have recovered their reasonable expenses associated with subleasing or
assigning. Reasonable expenses shall include but not be limited to tenant
improvement costs, brokerage commissions, architectural & engineering fees and
legal fees.

 

20. Rules and Regulations

Tenant shall use the Premises and the common areas of the Building in accordance
with such reasonable rules and regulations as may from time to time be adopted
by Landlord for the general safety, care and cleanliness of the Premises or the
Building, and the preservation of good order and convenience therein, and shall
cause Tenant’s employees, agents, invitees and visitors to abide by such rules
and regulations.

 

21. Defaults - Remedies

 

  21.1 Default by Tenant. The occurrence of any one or more of the following
events shall constitute a material default and breach of this Lease by Tenant:

 

  (a) Vacation or abandonment of Premises without payment of rent;

 

  (b) Failure by Tenant to make any payment required as and when due, when such
failure shall continue for a period of ten (10) business days after such payment
is due;

 

  (c) Failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease, other than the making of any payment, where such
failure shall continue for a period of thirty (30) days after written notice
from Landlord, provided in the event that cure cannot reasonably be performed
within such thirty (30) day period, it shall not be a default if Tenant
commences cure within such thirty (30) day period and thereafter diligently
prosecutes same to completion;

 

  (d) The repeated failure by Tenant to make any payment or perform any of the
materially substantial covenants, conditions or provisions of this Lease at such
time or in the manner provided, and beyond any applicable cure periods;

 

  (e) (i) The making by Tenant of any general assignment or general arrangement
for the benefit of creditors; (ii) the filing by or against Tenant of a petition
in bankruptcy, including reorganization or arrangement, unless in the case of a
petition filed against Tenant and the same is dismissed within thirty (30) days;
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease.

 

  21.2 Remedies. In the event of any such material default or breach, Landlord
may at any time, without waiving or limiting any other right or remedy, re-enter
and take possession of the Premises or terminate this Lease, or pursue any
remedy allowed by law. Tenant agrees to pay Landlord the costs of recovering
possession of the Premises, the expenses of reletting, and any other costs or
damages arising out of the Tenant’s default. Notwithstanding any re-entry or
termination, the liability of the Tenant for all sums Tenant is obligated to pay
hereunder for the balance of the term of the Lease shall not be extinguished,
and Tenant covenants and agrees to make good to Landlord any deficiency arising
from reletting the Premises. Tenant shall pay such deficiency each month as the
amount thereof is ascertained by Landlord.

 

Final I-405 CAPA Lease 9-12-07

   - 13 -    Please Initial _______



--------------------------------------------------------------------------------

  21.3 Default by Landlord. Landlord shall not be in default unless Landlord
fails to perform its obligations within thirty (30) days after notice by Tenant,
specifying wherein Landlord has failed to perform; provided, that if the nature
of Landlord’s obligation is such that more than thirty (30) days are required
for performance, Landlord shall not be in default if Landlord commences
performance within thirty (30) days of Tenant’s notice and thereafter completes
performance within a reasonable time; or the repeated failure by Landlord to
make any payment or perform any of the materially substantial covenants,
conditions or provisions of this Lease at such time or in the manner provided,
and beyond any applicable cure periods.

 

22. Access

Tenant shall have access to the Premises seven (7) days per week, 24 hours per
day, and 365 days per year. After hours access shall require security card
access. Landlord reserves and shall at any and all times have the right to enter
the Premises to inspect the same, to supply janitorial service and any services
to be provided by Landlord to Tenant hereunder, to show the Premises to
prospective purchasers or tenants, to post notices of nonresponsibility, to
alter, improve or repair the Premises or any other portion of the Building, all
without being deemed constructive eviction and without abatement of rent.
Landlord shall at all times have and retain a key with which to unlock all doors
and gates in the Premises, excluding Tenant’s vaults and safes. No re-keying of
doors or gates shall be done without Landlord’s prior written approval. Landlord
shall have the right to use any and all means which Landlord may deem proper to
open said doors and gates in an emergency in order to obtain entry to the
Premises. It is understood and agreed that no provision of this Lease shall be
construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to herein by Landlord.

 

23. Mortgages, Deeds of Trust - Priority and Attornment

 

  23.1 It is understood and agreed that Landlord may mortgage, or grant deeds of
trust with respect to the Premises or the Building. Tenant agrees to execute, at
the request of Landlord, such reasonable estoppel certificates as may be
required by a mortgagee or beneficiary of a deed of trust stating that the Lease
is in full force and effect and the dates to which rent and other charges have
been paid.

 

  23.2 This Lease shall be subject and subordinate to any mortgages or deeds of
trust now a lien upon the Premises, and to any or all advances to be made or
amounts owing thereunder, and all renewals, replacements or consolidations and
extensions thereof. This Lease also shall be subject and subordinate to any
mortgages or deeds of trust that may hereafter be placed upon the Premises and
to any or all advances to be made or amounts owing thereunder, and all renewals,
replacements, consolidations and extensions thereof, provided that the mortgagee
named in said mortgage or the beneficiary named in said deed of trust shall
agree to recognize the Lease of Tenant in the event of foreclosure if Tenant is
not in default. Tenant shall execute and deliver whatever instruments may be
required from time to time by any mortgagee or deed of trust beneficiary for any
of the foregoing purposes, and in the event Tenant fails so to do within ten
(10) days after demand, Tenant does hereby make, constitute and irrevocably
appoint Landlord as its attorney-in-fact and in its name and place so to do.

 

  23.3 Landlord shall have the right to request current quarterly financial
statements, in which case such statement shall be delivered within five (5) days
from receipt of notice by Tenant.

 

  23.4 With respect to any future mortgages, deeds of trust or other liens
entered into by Landlord or any future ground leases (collectively “Landlords
Mortgagee”), a Subordination, Non-disturbance and Attornment agreement (“SNDA”)
acceptable to Landlord’s Mortgagees shall be obtained from Landlord’s Mortgagees
for the term of the Lease, and a copy of such SNDA shall be delivered
concurrently with the execution of the Lease, or as soon as practicable when
refinancing is effected. This provision is in addition to Section 23 of the
Lease.

 

Final I-405 CAPA Lease 9-12-07

   - 14 -    Please Initial _______



--------------------------------------------------------------------------------

24. Notices

Any notice required or permitted hereunder must be in writing and shall be
effective when personally delivered, or mailed by certified mail, return receipt
requested, or delivery of such notice to a nationally recognized overnight
courier service, return receipt requested or the equivalent, addressed to Tenant
or to Landlord at the address for such Party designated in Section 1 of this
Lease. Notices sent as aforesaid shall be deemed given on the date of such
mailing. Either Party may specify a different address for notice purposes by
written notice to the other, except that Landlord may in any event use the
Premises as Tenant’s address for notice purposes.

 

25. Amendment - No Waiver

All the terms, covenants and conditions effective between Landlord and Tenant
are set forth herein. This Lease shall not be amended or modified except in
writing signed by both Parties. Failure to exercise any right in one or more
instances shall not be construed as a waiver of the right to strict performance
or as an amendment of this Lease.

 

26. Attorneys’ Fees, Costs

In the event either Party requires the services of an attorney in connection
with enforcing the terms of this Lease, or in the event suit is brought for the
recovery of any sums due under this Lease or for the breach of any covenant or
condition of this Lease, or for the restitution of the Premises to Landlord or
eviction of Tenant during said term or after the expiration thereof, the
substantially prevailing Party shall be entitled to reasonable attorneys’ fees
and all costs incurred in connection therewith, including, without limitation,
the fees of accountants, appraisers and other professionals, whether at trial,
on appeal or without resort to suit.

 

27. Vacation of Premises - Holding Over

Upon not less than sixty (60) days prior written notice from Landlord given at
any time prior to the expiration of the term of this Lease, Tenant shall
promptly vacate the Premises on or before the last day of the term hereof,
leaving the Premises in the condition described in Section 31 hereof. If Tenant
holds over after the expiration or earlier termination of the term hereof
without the express written consent of Landlord, Tenant shall become a Tenant at
sufferance only and otherwise subject to the terms, covenants and conditions
herein specified, insofar as applicable, except that Base Monthly Rent shall
equal the greater of Landlord’s scheduled Base Monthly Rent for the Premises, or
one hundred fifty percent (150%) of the Base Monthly Rent in effect upon the
date of such expiration or termination, and Tenant shall also pay its share of
then current Additional Rent, all prorated on a daily basis. Acceptance by
Landlord of rent after such expiration or termination shall not result in a
renewal of this Lease. The foregoing provisions of this Section 27 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord hereunder or as otherwise provided by law. Tenant hereby indemnifies
and agrees to hold harmless Landlord from all loss, injury or liability arising
from Tenant’s failure to surrender the Premises upon the expiration or
termination of this Lease despite demand to do so by Landlord, including without
limitation, any claim made by any succeeding Tenant founded on or resulting from
such failure to surrender and all attorneys’ fees and costs thereby incurred by
Landlord.

Notwithstanding the above, with written notice given by Tenant at least one
hundred and eighty (180) days and not more than three hundred and sixty
(360) days prior to lease expiration, Tenant will be allowed to holdover in the
Premises for a period of three (3) months at 125% of Tenant’s then current Base
Rent at the expiration or earlier termination of the Lease.

 

Final I-405 CAPA Lease 9-12-07

   - 15 -    Please Initial _______



--------------------------------------------------------------------------------

Should Tenant, or any of its successors in interest, holdover in the Premises or
any part thereof after the expiration or earlier termination following said
three (3) months, such holding over shall constitute and be construed as a
tenancy from month to month only, at a monthly rent equal to one hundred and
fifty percent (150%) of the Base Rent owed during the final month of the term of
the Lease, which said month to month tenancy is subject to termination by either
party with 30 days written notice.

 

28. Brokers

Tenant warrants that it has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, except as may be identified in
Section 1.q. of this Lease, and that it knows of no other real estate broker or
agent who is or might be entitled to a commission in connection with this Lease.
If Tenant has dealt with any other person or real estate broker with respect to
leasing or renting space in the Building, Tenant shall be solely responsible for
the payment of any fee due said person or firm, and Tenant shall indemnify and
hold Landlord harmless from and against any liability in respect thereof.
Notwithstanding the foregoing, in the event a Lease transaction is completed
between the parties for a term of not less than seven (7) years, Landlord agrees
to pay a commission to Tenant’s agent in an amount equal to $6.00 per rentable
square foot. The real estate commission shall be payable one-half (1/2) upon
receipt from lender of the first draw related to tenant improvements for the
space and one-half (1/2) upon occupancy. Landlord and Tenant acknowledge
Cushman & Wakefield of Washington, Inc. is serving as Tenant’s sole and
exclusive agent and is working on behalf of Tenant in connection with this
transaction. Landlord and Tenant agree Cushman & Wakefield of Washington, Inc.
will be paid a commission for real estate brokerage services by Landlord.

 

29. Intentionally Omitted.

 

30. Successors and Assigns

Except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon and shall inure to the benefit of
the Parties hereto and their respective heirs, personal representatives,
successors and assigns. In the event Landlord shall sell or otherwise convey its
title to the Premises, after the effective date of such sale or conveyance
Landlord shall have no further liability under this Lease to Tenant except as to
matters of liability which have accrued and are unsatisfied as of the date of
sale or conveyance, and Tenant shall seek performance solely from Landlord’s
purchaser or successor in title.

 

31. Surrender of Premises

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, operate as an assignment to it of any or all subleases or
subtenancies. Upon the expiration or termination of this Lease, Tenant shall
peaceably surrender the Premises and all of the alterations and additions
thereto, leave the Premises broom clean and in good order, repair and condition
and all building and life safety systems fully functional, reasonable wear and
tear excepted, and comply with the provisions of Sections 8 and 9. The delivery
of keys to any employee of Landlord or to Landlord’s agent or any employee
thereof shall not be sufficient to constitute a termination of this Lease or a
surrender of the Premises.

 

Final I-405 CAPA Lease 9-12-07

   - 16 -    Please Initial _______



--------------------------------------------------------------------------------

32. Performance by Tenant

All covenants and agreements to be performed by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
of rent. If Tenant shall fail to pay any sum of money owed to any party other
than Landlord, for which it is liable hereunder, or if Tenant shall fail to
perform any other act on its part to be performed hereunder, and such failure
shall continue for ten (10) business days after notice thereof by Landlord,
Landlord may, without waiving or releasing Tenant from its obligations, make any
such payment or perform any such other act to be made or performed by Tenant.
All sums so paid by Landlord and all necessary incidental costs, together with
interest thereon at the lesser of one and one-half percent (1-1/2%) per month or
the maximum rate permissible by law, from the date of such payment by Landlord,
shall be paid to Landlord on demand.

 

33. Identification of Tenant

If more than one person executes this Lease as Tenant; (i) each of them is
jointly and severally liable for the keeping, observing and performing of all of
the terms, covenants, conditions, provisions and agreements of this Lease to be
kept, observed and performed by Tenant, and (ii) the term “Tenant” as used in
this Lease shall mean and include each of them jointly and severally. The act of
or notice from, or notice or refund to, or the signature of any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons executing this Lease as Tenant
with the same force and effect as if each and all of them had so acted or so
given or received such notice or refund or so signed. If Tenant is a
corporation, Tenant will deliver to Landlord, contemporaneously with this Lease,
an authorizing resolution by Tenant’s Board of Directors, authorizing the
person(s) executing this Lease to do so, or other evidence of such person(s)
authority as is reasonably satisfactory to Landlord.

 

34. Execution Required

Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for Lease, and is not effective as a Lease
or otherwise, until execution by and delivery to both Landlord and Tenant.

 

35. Time

Time is of the essence with respect to the performance of this Lease.

 

36. Prior Agreements

This Lease contains all of the agreements of the Parties hereto with respect to
any matter covered or mentioned in the Lease, and no prior agreement or
understanding pertaining to any such matter shall be effective for any purpose.
No provisions of this Lease may be amended or added to, except by an agreement
in writing signed by the Parties hereto or their respective successors in
interest.

 

37. Severability

Any provision of this Lease which shall prove to be invalid, void or illegal
shall in no way affect, impair, or invalidate any other provision hereof, and
such other provisions shall remain in full force and effect.

 

Final I-405 CAPA Lease 9-12-07

   - 17 -    Please Initial _______



--------------------------------------------------------------------------------

38. Recording

Neither Landlord nor Tenant shall record this Lease, or any memorandum thereof,
without the written consent of the other.

 

39. Venue

Landlord and Tenant hereby agree that venue of any action between parties
relating to this Lease shall be in King County, Washington, unless Landlord
elects otherwise.

 

40. Additional Terms

 

  40.1 Tenant Improvements. Landlord shall construct the Tenant Improvements in
accordance with the Work Letter Agreement attached hereto as Exhibit C. Landlord
shall provide a one (1) year warranty from and after the date of Tenant’s
occupancy of the Premises (the “Warranty Period”) that the Tenant Improvements
have been completed in accordance with the Work Letter Agreement set forth in
Exhibit C and against defects in workmanship or materials during the Warranty
Period.

 

  40.2 Addendum. All other Additional Terms are set forth on the attached
Exhibit E.

IN WITNESS WHEREOF, the Parties hereto have executed this Lease the day and year
first above written.

 

TENANT: Captaris, Inc.      LANDLORD: M&M Real Estate Strategies, LLC Date:  
SEPTEMBER 12, 2007      Date:   SEPTEMBER 10, 2007 By:   DAVID P. ANASTASI     
By:   MARK WEED Its:   PRESIDENT & CEO      Its:   CO-MANAGER

 

Final I-405 CAPA Lease 9-12-07

   - 18 -    Please Initial _______



--------------------------------------------------------------------------------

(Acknowledgement for Limited Liability Company)

 

STATE OF WASHINGTON    )       )    COUNTY OF KING    )   

I certify that I know or have satisfactory evidence that
                                                             , is the person who
appeared before me, and said person acknowledged that he/she signed this
instrument, on oath stated that he/she was authorized to execute said
instrument, and acknowledged it as a                                          of
M&M Real Estate Strategies, LLC, a limited liability company, to be the free and
voluntary act of such party for the uses and purposes therein mentioned.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal
this          day of                     , 2007.

 

 

  Notary Public

in and for the State of Washington, residing at  

 

  .

My Commission Expires  

 

  .

 

Final I-405 CAPA Lease 9-12-07

     



--------------------------------------------------------------------------------

STATE OF WASHINGTON    )       )    COUNTY OF KING    )   

ON THIS          DAY OF                     , 2007, before me personally
appeared                                          to me known to be the
                                         of Captaris, Inc.
                                        , the corporation that executed the
within and forgoing instrument and acknowledged said instrument to be the free
and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated he was authorized to execute said
instrument, and that the seal affixed is the corporate seal of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

  Notary Public

in and for the State of Washington, residing at  

 

  .

My Commission Expires  

 

  .

 

Final I-405 CAPA Lease 9-12-07

     



--------------------------------------------------------------------------------

EXHIBIT A

I-405 CORPORATE CENTER

LEGAL DESCRIPTION

PARCEL A:

THAT PORTION OF THE FOLLOWING DESCRIBED PROPERTY, LYING EASTERLY OF SECONDARY
STATE HIGHWAY NO. 2-A (PRIMARY STATE HIGHWAY NO. 1)

THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER OF
SECTION 32, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING COUNTY, WASHINGTON;

AND THE SOUTH HALF OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 32, TOWNSHIP 25 NORTH, RANGE 5 EAST, W.M., IN KING
COUNTY, WASHINGTON;

EXCEPT THAT PORTION THEREOF CONDEMNED FOR SECONDARY STATE HIGHWAY NO. 2-A,
MIDLAKES TO KIRKLAND, IN KING COUNTY COURT CASE NO. 462645;

AND EXCEPT THAT PORTION OF THE SOUTH 200 FEET THEREOF LYING EAST OF THE EASTERLY
LINE OF SAID CONDEMNED STRIP;

AND EXCEPT THAT PORTION THEREOF CONVEYED TO THE STATE OF WASHINGTON FOR
SECONDARY STATE HIGHWAY NO. 2-A BY DEED RECORDED UNDER RECORDING NO. 3208351;

PARCEL B:

TOGETHER WITH AN EASEMENT FOR A COMMON DRIVEWAY ON THE SOUTH 20 FEET OF THE WEST
240 FEET OF THE EAST 290 FEET OF THE NORTHEAST QUARTER OF THE NORTHEAST QUARTER
OF THE SOUTHEAST QUARTER OF SECTION 32, TOWNSHIP 25 NORTH, RANGE 5 EAST W.M., IN
KING COUNTY, WASHINGTON.

 

      Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT B

THE PREMISES

Floors 2, 3, 4 and a portion of Floor 5

Plans to be attached

 

      Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT B-1

THE FINAL AGREED PLANS

To be attached

The Final Agreed Plans will be developed in accordance with the work letter and
building standards, per tenants request and subject to Landlord’s approval, not
to be unreasonably withheld.

 

      Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT C

I-405 CORPORATE CENTER

WORK LETTER AGREEMENT

September 10, 2007

Mr. Peter Papano

CFO

Captaris, Inc.

10885 NE 4th Street

Suite 400

Bellevue, WA 98004

Dear Mr. Papano:

Captaris, Inc, (hereinafter called “Tenant”) and M & M Real Estate Strategies,
LLC (hereinafter called “Landlord”) are executing this Work Letter Agreement in
conjunction with a written Lease dated September 10, 2007 (the “Lease”) on the
Second, Third, and Fourth Floors and portion of the Fifth Floor as described in
the Lease in the building known as the I-405 Corporate Center, 301 116th Avenue
SE, Suite 105, Bellevue, WA. This Work Letter Agreement is supplemented by that
a revised Test-Fit provided to Landlord by Tenant on July 20, 2007 and
previously qualified and clarified in the Letter of Intent to Lease signed by
Tenant on July 11, 2007 and further clarified by the Revised Preliminary
Captaris’ Tenant Improvement Adjustments, Upgrades and Revisions, Exhibit C-1,
dated September 7, 2007. As further consideration to entering into the Lease,
the Landlord and Tenant mutually agree to the following conditions of this Work
Letter Agreement and to work together to come to a mutually acceptable outcome
as it relates to the Tenant’s Space:

 

1. THE WORK

 

  a. Except to the extent otherwise provided in this Work Letter Agreement,
Tenant may select an architect of Tenant’s choice to provide space planning and
design for architectural services, which includes construction documents, and
fully engineered drawings required for the performance of the tenant improvement
work (hereafter referred to as “the Work”). Landlord shall contribute $1.50 per
rentable square foot to pay for space planning, construction drawings, permit
set drawings and City assistance and construction management. Any additional
cost incurred for these services shall be borne by Tenant. The final documents
shall consist of architectural, mechanical, and electrical plans, including
plans and specifications for Tenant’s partition layout, reflected ceiling,
heating, ventilating and air conditioning, and location of electrical and
telephone outlets. In addition, the selected Architect shall submit to the city
for the building permit and shall assist Landlord in obtaining the appropriate
permits. Landlord at its cost shall provide construction improvements described
within the Final Agreed Plans. Tenant agrees to cooperate with Landlord and
Architect in the completion of the Work by responding to Landlord and
Architect’s requests for information in a timely fashion

 

Final I-405 CAPA Lease 9-12-07

   1    Please Initial _______



--------------------------------------------------------------------------------

The following shall be included as part of the Work as agreed to in the Letter
of Intent to Lease (LOI) signed July 11, 2007 and the mutually agreed upon floor
plans and work letter specifications therein as qualified by the LOI:

 

  •  

Landlord shall provide Tenant with an allowance not to exceed $18,000 for
audio-visual electrical equipment to be used in the space.

 

  •  

Carpet and wall covering selection shall be mutually approved by Landlord and
Tenant.

 

  •  

Ceiling tiles shall be repaired/replaced as needed.

 

  •  

Voice and data cabling with plan subject to Landlord approval.

 

  •  

Existing 2’x4’ 18 cell parabolic light fixtures will be used and additional new
2’x4’ 18 cell parabolic light fixtures will be provided and installed by
Landlord as required.

 

  •  

Tenant will cooperate with Landlord to locate the server room and other special
use rooms in the most cost effective location in building at Landlord’s expense.

 

  •  

Landlord shall also be responsible for the reasonable and comparable cost
associated with building Tenant’s Premises on Floor 5 once the 2,045 square feet
becomes available. Tenant shall not incur any costs regarding the
reconfiguration that is required for furniture relocation, cabling, and
collapsing of the corridor to bring Floor 5 back to a single floor tenancy.

 

  •  

Tenant may install an outside generator and UPS, provided that it is: 1)
compatible with landlord’s existing systems, 2) is done at tenant’s expense and,
3) is installed in a manner to not interfere with other work that is being done
by the General Contractor or their subcontractors.

 

  b. “Plans and Specifications” are defined as those construction drawings and
specifications which are prepared by Landlord’s Architect in accordance with
this Work Letter Agreement and which present a full and complete accounting of
the scope of the Work to be performed by Landlord as well as any of Tenant’s
Additional Work.

 

  c. “Final Agreed Plans” are defined as those Plans and Specifications which
have been reviewed and approved by both Landlord and Tenant and signed by Tenant
as provided for in Section Two (2) of this Work Letter Agreement.

 

  d. Tenant may request Landlord to perform additional work (hereafter referred
to as “Tenant’s Additional Work”) different from or in addition to the Work set
forth on the Final Agreed Plans, except Tenant may not make any modification to
the Work without Landlord’s prior written consent. Any additional cost,
including but not limited to the cost of architectural, mechanical and
electrical plans, required permits and labor and materials required in
connection with Tenant’s Additional Work will be at Tenant’s sole cost and
expense and shall be paid for at the time Tenant authorizes Landlord to perform
said work.

 

  e. Any expenses incurred by Tenant for the selection of wall paint colors,
wall coverings, fixtures, non-standard carpeting or tile, and any other
decorator items required by Tenant shall be borne by Tenant.

 

Final I-405 CAPA Lease 9-12-07

   2    Please Initial _______



--------------------------------------------------------------------------------

2. ADMINISTRATION OF FINAL AGREED PLANS:

 

  a. Tenant has provided it’s architect with sufficient information to enable
it’s architect to prepare Plans and Specifications for the Work and Tenant’s
Additional Work, if any.

Information required from Tenant to complete the Plans and Specifications
includes, but is not limited to: (i) required dimensions and layout of the
Premises; (ii) color and specifications for paint, carpet and all finishes;
(iii) standard and non standard electrical, telephone, data cabling
requirements; special environmental and electrical requirements including those
for office equipment such as computers, phone systems, copy machines, facsimile
machines, and appliances such as refrigerators, coffee makers, dishwashers, or
microwaves, (iv) any information related to Tenant’s Additional Work, if any.
These requirements follow the guidelines set forth in the I-405 Corporate Center
Tenant Architectural Handbook.

 

  b. Preliminary Plans and Specifications shall be completed by Tenant’s
Architect and provided to Tenant and Landlord on or before August 31, 2007 for
review and pricing and Plans and Specifications for city construction permit
submission are to be approved by Tenant and returned to Landlord not later than
September 19, 2007 for Landlord’s final review, pricing and consent, not to be
unreasonably withheld (submission to City is scheduled for September 21, 2007).
Failure by Tenant to provide a timely approval to Landlord of these Plans and
Specifications may delay Landlord’s efforts to complete the improvements to the
Leased Premises. Such delay caused by Tenant shall not alter the Lease
Commencement Date nor release Tenant of its obligation to pay all rents and
assessments as they may fall due under the Lease as if the delay had not
occurred.

 

  c. After the Plans and Specifications for city construction permit submission
are approved by Landlord and Tenant in writing they become the Final Agreed
Plans and shall become a part of the Lease agreement and this Work Letter. In
the event the City of Bellevue requests material changes to the final plans and
specifications the costs of the required changes shall be borne by the Landlord
if they are a result of a preexisting condition(s) specifically related to the
base Building and/or the Tenant if the required revision(s) relates to Tenant’s
plans and specifications.

 

  d. Revisions to the Final Agreed Plans, if any, are to be accommodated by
Field Change Orders. A “Field Change Order” is a document which outlines the
scope of a requested change in the Work as defined by the Final Agreed plans and
bears the signature of Tenant and Landlord representatives approving such change
in scope. All such plans, specifications, and Field Change Orders shall be
approved by Landlord and Tenant prior to being executed or acted upon by the
Contractor. In the event the Field Change Order increases the construction cost
Tenant shall pay to Landlord 100% of the anticipated increase at the time the
Field Change Order is signed by Tenant. Unless such payment is made, Landlord
shall not be bound to approve any proposed Field Change Orders and may proceed
to complete the Leased Premises in accordance with the Final Agreed Plans and
Tenant’s obligations under the Lease shall commence according to the terms of
the Lease.

 

  e. Landlord will have relied exclusively upon the representations made by
Tenant, Tenant’s agent(s), and representatives(s) in the development of Tenant’s
improvements requirements. Landlord and Tenant agree that the Final Agreed
Plans, once approved by Landlord and signed by Tenant, shall represent the
complete understanding between Landlord and Tenant as to the scope of
improvements to be provided under the Lease and this Work Letter.

 

Final I-405 CAPA Lease 9-12-07

   3    Please Initial _______



--------------------------------------------------------------------------------

4. TENANT’S ADDITIONAL WORK

Tenant shall, prior to commencement of construction, pay into an escrow account
in favor of Landlord 100% of the cost anticipated by Landlord to be incurred in
performing Tenant’s Additional Work including, if any (to be identified prior to
commencement of the work). Said funds shall be drawn upon by Landlord to pay for
Tenant’s additional work through the course of construction based upon
percentage of completion supplied by contractor and approved by Tenant’s
architect, within three business days of submittal of draw request, such
approval shall not be unreasonably withheld.

 

ITEM

  

QUANTITY

  

COST

                 

In the event Tenant fails to establish and fund the escrow account for Tenant’s
Additional Work prior to commencement of construction Landlord shall have the
right to complete all Work without being held responsible for the completion of
Tenant’s Additional Work.

 

5. COMPLETION OF CONSTRUCTION AND RENTAL COMMENCEMENT DATE

It is agreed that Tenant’s obligation to pay Base Monthly Rent and Additional
Rent as called for under the Lease shall not commence until Landlord has
substantially completed all work to be performed by Landlord as set forth on the
Final Agreed Plans. In the event Landlord is delayed in substantially completing
said work as a result of: (i) Tenant’s failure to timely furnish information
required by and in accordance with the requirements of this Work Letter
Agreement; (ii) Tenant’s request for materials, finishes, or installations other
than the Work; (iii) Tenant’s changes to the Final Agreed Plans; or, (iv) as a
result of any other act or failure to act on the part of Tenant which delays the
completion of the work, then such delay shall not alter the Lease Commencement
Date nor the Tenant’s obligations under the Lease.

Landlord shall make reasonable efforts to complete the Leased Premises by the
Lease Commencement Date. However, Landlord shall not be held liable for any
damages incurred by Tenant in the event of a delay due to strikes, governmental
regulations, acts of God, or any other causes beyond Landlord’s control.

Tenant shall be a third party beneficiary of landlord’s rights under the
construction contract and benefit from contractor-supplied, one-year guarantee
to Owner of Captaris’ Tenant Improvements.

This Work Letter Agreement and the subsequent Final Agreed Plans shall
constitute the complete construction specifications and no other
representations, or oral agreements between the Parties shall be recognized in
the event of a dispute between Landlord and Tenant.

Time is of the essence with respect to each of the duties and obligations of
Landlord and Tenant set forth in this Work Letter Agreement.

The dates and allowances set forth in the Lease and this Work Letter Agreement
are based on the Lease and Work Letter Agreement being signed by both parties
prior to September 10, 2007.

 

Final I-405 CAPA Lease 9-12-07

   4    Please Initial _______



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED as of the date and year first set forth above.

 

TENANT     LANDLORD Captaris, Inc.     M & M Real Estate Strategies, LLC By:  

 

    By:  

 

Its:  

 

    Its:  

 

 

Final I-405 CAPA Lease 9-12-07

   5    Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT C-1

I-405 CORPORATE CENTER

REVISED PRELIMINARY CAPTARIS TENANT IMPROVEMENT

ADJUSTMENTS, UPGRADES AND REVISIONS

Based on Callison Drawings Dated 8/21/07

9/7/2007 (Post Conference Call Version)

 

Item

   Estimated Total
Cost of upgrade per
Captaris specifications     Original owner
allowance/additional
contribution (in
bold)     Estimated Additional
Captaris Expense  

SERVER ROOMS/ENGINEERING LABS

       HVAC (2 Leibert 15 ton & 2 Leibert 6 ton CRAC Systems)    $ 220,000     $
(70,000 )   $ 150,000   Additional Landlord HVAC Allowance      $ (50,000 )   $
(50,000 ) 2 Bell & Gossett Pumping Station - (chemical pot feeder, expansion
tank & air separator)164 GPH    $ 110,000     $ —       $ 110,000   Evapco Fluid
cooler - Model #ATW36-3F-2    $ 88,000     $ —       $ 88,000               
*Potential savings for consolidating to one server room.        $ 298,000  
*Potential savings for using units comparable to the Leibert system.       

HVAC/MECHANICAL

       Landlord additional HVAC cost to upgrade VAV box-Staefa/Talon control
system (or equivalent)    $ 132,000     $ (132,000 )   $ —                      
  $ —    

ELECTRICAL

       550KW generator (incl. switches & distribution) - per Glumac
Specifications    $ 386,000     $ —       $ 386,000   360KW UPS system - per
Glumac Specifications    $ 263,320     $ —       $ 263,320   Tenant outlets for
Server & Engineering rooms (50 total ) - outlets and connections (30 server room
/20 engineering lab )    $ 45,865     $ (7,000 )   $ 38,865   Office and Cubicle
upgrade - (Office - 4 duplex building standard power, 2 duplex isolated ground),
(Cubicle - 2 duplex building standard, 1 duplex isolated ground). 6 duplex
outlets per 20amp circuit.    $ 197,650     $ (54,000 )   $ 143,650             
  **Potential deduct of up to $40,000 if dedicated isolated grounds are deleted.
       $ 831,835  

COM/DATA

      

Estimated cost for Captaris Cabling - Tenant Cost / Tenant Contractor

    


 

Tenant Cost / Tenant


Contractor / TBD

 


 

  $ —         TBD  

Landlord credit for Tenant Cabling Allowance (per LOI)

   $ —       $ (38,500 )   $ (38,500 )                     $ (38,500 )

FIRE/LIFE SAFETY

       Server room interlocks - wet sprinkler system    $ 36,000     $ —       $
36,000   Add dry chemical FM200 fire suppression system    $ 49,500     $ —    
  $ 49,500   Landlord additional cost to upgrade to quick response sprinkler
heads    $ 22,530     $ (22,530 )   $ —                         $ 85,500  

ADDITIONAL ITEMS

       New floor plan net savings    $ (55,150 )   $ —       $ (55,150 ) Add ADA
shower/restroom per Callison drawing dated 8/21/07    $ 16,400     $ —       $
16,400   Landlord Audio-Visual Equipment Allowance      $ (18,000 )   $ (18,000
) Landlord Architectural/Engineering Allowance (54,855 SF @ $1.50/PSF)      $
(82,283 )   $ (82,283 )        $ (139,033 )                         

TOTALS

   $ 1,512,115     $ (474,313 )   $ 1,037,802          WSST     $ 92,364  

LANDLORD NOTES

       TOTAL     $ 1,130,166   SERVER ROOM - Landlord initially provided costs
for three (3) Carrier split systems, two (2), five (5) ton systems for the
server room and one (1), four (4) ton system for the engineering lab.
Specifications were for installation of Carrier Model #40QAC060 (5 ton), and
#40QAC048 (4 ton). Cost for the installation was quoted at $70,000 from Air
Systems, Inc.        ELECTRICAL - Landlord initially provided costs for two
(2) new duplex receptacles for each office (in addition to each existing
perimeter duplex) and two new (2) duplex receptacles via power pole to each
cubicle. S&E Electric provided a $ 54,000 bid to complete this work.        NEW
FLOOR PLAN SAVINGS/ADDITIONS - When comparing the original space plan from
Gensler Architects to the new space plan from Callison Architects, the following
items were deleted/added to total a net savings to Captaris of $55,150.00.
DELETIONS - $83,386 (Eastside Glass) was deleted from the contract price due to
a reduction in glass walls and fifteen (15) frameless glass doors. An additional
deduction of $5,564 was given for a reduction in built-in furniture when the
break-out rooms and lunchroom were reconfigured. Deductions total $88,950.
ADDITIONS - 425 lineal feet of wall were added (in place of the glass removed
per above and additional per Callison) for an addtional cost of $4,300. Eighteen
(18) maple wood frame doors with glass inserts were added for a total cost of
$18,000. Relites in the offices were not included in the Gensler drawings. Cost
to add 23 relites is $11,500. Total additions are $33,800 leaving a total
savings to Captaris in the amount of $ 55,150.       

Final I-405 CAPA Lease 9-12-07

   6    Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT D

THE SIGNAGE

Building Standard Signage

Landlord shall install, at Landlord’s sole cost, Building Standard signage on
Tenant’s suite entry door and on the building directories. Such signage shall be
installed in accordance with specifications provided by Tenant.

Non-Standard Building Signage

Tenant shall have the right to install, at Tenant’s sole cost, Non-Standard
Building Signage on Tenant’s suite entry door or on the relite(s), if any,
adjacent to Tenant’s suite entry door. In order to maintain design continuity
for the Building, Landlord shall retain full discretion to approve or disapprove
Non-Standard Building Signage proposed by Tenant.

Tenant shall submit to Landlord, prior to the installation of signage, three
copies of the layout for Tenant’s proposed signage including size and spacing
for all symbols and letters, and the color and type of lettering to be
installed. If the letters or symbols are other than painted or applied, Tenant
shall submit specifications regarding the material, dimensions and method of
attachment of such signage.

Tenant shall be required to pay for the removal of Tenant’s Non-Standard
Building Signage upon the termination or earlier expiration of this Lease
whether such removal is performed by Tenant, Tenant’s Contractor, or Landlord in
the event Tenant fails to remove such signage. Signage removal must be completed
within five (5) business days following the expiration or termination of this
Lease.

Exterior Signage

Provided Tenant is not in default of the Lease and has not vacated or subleased
its premises to a third party throughout the initial term and any extensions
thereof, Tenant shall have exclusive Signage rights as it pertains to the
Building and a non-exclusive signage on the Monument sign. Tenant’s signage
shall be subject to Landlord’s reasonable review and approval and City of
Bellevue signage ordinances and approvals. All costs incurred in the
construction, installation, and removal of such exterior building signage shall
be at Tenant’s expense.

 

Final I-405 CAPA Lease 9-12-07

   1    Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT E

ADDENDUM

 

1. Expansion Space.

An existing tenant currently occupies approximately 2,045 SF on the north end of
the fifth floor on a lease that expires 12/31/08 (the “Expansion Space”). Tenant
shall take the Expansion Space upon the same terms and conditions of the Lease,
when it becomes available, making the total square footage of the proposed space
54,855 rentable square feet (subject to BOMA remeasurement). Rent shall not
commence on the Expansion Space until completion of the Tenant Improvements in
such space.

Landlord agrees to cover the reasonable and comparable costs (equal to the
original improvements paid for by Landlord) associated with expanding Tenant’s
Premises on Floor 5 once the Expansion Space becomes available. In addition
Landlord shall cover the costs of this reconfiguration that are reasonably
required for furniture relocation, cabling, and collapsing of the corridor to
bring Floor 5 back to a single floor tenancy.

 

2. Early Entry.

Tenant, its contractors and/or agents, shall be permitted to enter the Premises
without obligation to pay rent or other amounts due under the Lease immediately
after mutual signing of the Lease for the purpose of preparing the space for
Tenant’s use, including to install furniture, fixtures, trade fixtures, personal
property, telecommunications, cabling and equipment which are exclusive of any
tenant improvements. Any such early entry shall be harmonious with Landlord’s
contractors, subcontractors and other occupants of the Building and shall be
upon the same terms and conditions as set forth in this Lease with the exception
of payment of Base Rent or other sums due under the Lease.

 

3. Option to Renew.

Tenant shall have two (2) five (5) year renewal options for all or any part of
the Premises during the Term, provided that any space not included in the
renewal shall be leaseable to another tenant. Such renewals shall be upon the
same terms and conditions of the Lease except the rental rate shall be
established at 95% of prevailing fair market rate (Market Definition defined
below) for the Premises, factoring in all market concessions including a
refurbishment allowance. Tenant shall provide Landlord with a minimum of nine
(9) months prior written notice of its intention to exercise its extension
option.

For the purpose of any extension or renewal of the Lease, the market rate shall
be the rate that is charged to non-renewing/non-extending tenants for space of
comparable size, location and conditions in comparable Buildings within the
market area. The market rate should take into consideration the following:
location, quality, age, floor levels, common area factors, finish allowances,
rental abatements, parking charges, lease assumptions, refurbishment allowances,
credit standing of tenant, lease term and any other terms that would be relevant
in making a market rate determination.

 

Final I-405 CAPA Lease 9-12-07

   1    Please Initial _______



--------------------------------------------------------------------------------

Disagreement on the prevailing fair market rate shall be decided by binding
arbitration as follows:

 

  (a) A board of appraisers consisting of three persons shall be selected, one
appointed by Landlord, one by Tenant, and the third appointed by the first two
appraisers. Each appraiser must be a certified MAI Appraiser with at least five
(5) years of experience in the local rental real estate market.

 

  (b) Upon the appointment of an appraiser by one party, the other party shall
appoint its appraiser within ten (10) days after receipt of written notice of
the appointment of the first appraiser. The third appraiser shall be appointed
within ten (10) days after the second appraiser has been appointed. If either
Landlord or Tenant shall fail to appoint a qualified and willing appraiser
within the time specified, the appraiser appointed by the other party shall set
as the sole appraiser thereunder. If for any reason a third appraiser is not
appointed within ten (10) days, then, at the instance of either party, such
appointment shall be made by the Presiding Judge of the Superior Court of the
State of Washington for King County, or if he is unable or unwilling to so act,
by any other Judge of said court willing to so act.

 

  (c) The appraisers shall determine the fair rental value of the Premises as of
the date above stated. In determining such fair rental value, the appraiser
shall take into account current real estate values and going rental rates for
comparable premises in comparable locations in the Seattle Metropolitan Area and
all other circumstances ordinarily regarded by real estate appraisers as
material.

 

  (d) The determination of the appraisers, or a majority thereof, shall be made
in writing within fifteen (15) business days after the appointment of appraisers
has been completed thereunder. Such determination of the fair rental value by
the appraisers thereunder shall be conclusive and binding on the parties hereto.

 

  (e) Fees and expenses of the third appraiser shall be paid one-half by
Landlord and one-half by Tenant. The fees of the appraisers appointed by each
party shall be paid by that party.

 

4. Right of First Opportunity for Expansion Space.

Landlord shall grant to Tenant an on-going Right of First Opportunity (“ROFO”)
on all available space in the Building to lease space on either a partial floor
or full floor basis.

Whenever any portion of the ROFO space becomes available for lease, Landlord
shall provide Tenant with written notice of availability, which notice shall
state the date when Tenant could begin renovation of the offered space and the
terms upon which the space is being offered to the market. Tenant shall have
fifteen (15) days to accept Landlord’s offer by designating in writing the
portion of the offered space accepted by Tenant. Tenant’s failure to respond
timely shall constitute a rejection of Landlord’s offer. If Tenant does not
accept the offer, and Landlord does not, within one hundred twenty (120) days
after the fifteen (15) day period, lease the offered space to a third party, or
if any such space shall be leased to another tenant and again become available
for lease, then the space shall again be subject to Tenant’s ROFO.

The accepted space shall be leased on the terms and conditions of the Lease
including (i) that the term for the accepted space shall be the balance of the
term of the Lease, as the same may be extended by exercise of an Option or
otherwise, and (ii) Landlord shall provide Tenant with additional parking spaces
in the same ratio as provided for the original Premises.

 

Final I-405 CAPA Lease 9-12-07

   2    Please Initial _______



--------------------------------------------------------------------------------

5. Rooftop Access.

Tenant shall have rooftop access for Tenant’s rooftop or communications
equipment with Landlord’s consent which shall not be unreasonably withheld,
conditioned or delayed. Prior to obtaining rooftop access, Landlord and Tenant
shall sign a “Satellite Dish Agreement” substantially in the format as Exhibit
F.

 

6. Compliance with Law.

Landlord, at its sole cost and expense, and to the best of its knowledge, shall
ensure that the Premises and the Building are in compliance at lease
commencement with all federal, state and local laws and regulations, including
but not limited to, ADA. This assurance does not cover Tenant related furniture,
fixtures, equipment, data cabling and other items in the control of the Tenant.

 

7. Nondisturbance.

So long as Tenant is not in default (beyond any period given Tenant to cure such
default) in the payment of Base Monthly Rent or Additional Rent, or the
performance of any other terms, covenants, or conditions of the Lease on
Tenant’s part to be performed, Tenant’s possession under the Lease and Tenant’s
rights and privileges thereunder, or under any extensions or renewals thereof
that may be affected in accordance with any option contained in the Lease, shall
not be diminished or interfered with by any mortgage, deed of trust or other
liens procured or entered into by Landlord, and Tenant’s occupancy shall not be
disturbed by any mortgagee, trustee or lender during the term of the Lease or
and such extensions or renewals thereof. In addition, in the event the Premises
are sold, Landlord shall require any buyer to be bound by the terms and
conditions of this paragraph.

 

8. Security for the Lease

Landlord and Tenant acknowledge and agree that at the time of signing of this
Lease Tenant has reported financial liquidity and the Landlord has relied upon
this current level of liquidity when entering into this Lease and in
constructing the improvements outlined in the Work Letter for the Premises to be
occupied by the Tenant. However if Tenant’s reported financial results during
months 25-48 show cash and long and short-term investments falling below $15
million, then Tenant shall increase Tenant’s security deposit to $1 million
dollars. Or after month 48 if Tenant’s reported financial results during months
49-72 show cash and long and short -term investments falling below $15 million
then Tenant shall provide Landlord with a Letter of Credit in form acceptable to
Landlord in the amount of $1 million dollars as additional security and
convertible to cash in favor of Landlord in the event of a Tenant default and
added to Tenant’s Security Deposit if any. Landlord may use such funds to cure
any material default or breach of the Lease. Landlord will not be liable for any
indirect, consequential, special or punitive damages incurred by Tenant arising
from a claim that Landlord violated the bankruptcy code’s automatic stay in
connection with any application by Landlord of any proceeds. The Landlord’s
liability under the aforementioned circumstances being limited to the
reimbursement of direct costs as and to the extent expressly provided in the
Lease. Nothing in this Lease or in the Letter of Credit will confer upon the
Tenant any property rights or interests in the proceeds; provided however, that
upon the expiration or earlier termination of this Lease, so long as there then
exists no defaults hereunder, Landlord agrees to return any unapplied balance of
the proceeds held by Landlord and the Letter of Credit itself (if not previously
drawn) to the issuing bank.

Notwithstanding, in the event Tenant were to execute a transaction using cash
and long and short-term investments, the Tenant would have three months to
increase cash and short and long-term investments above the threshold. If, after
the three month period, the cash and short and long-term investment balance did
not equal or exceed the threshold, Tenant would be required to increase the
deposit as provided for above.

 

Final I-405 CAPA Lease 9-12-07

   3    Please Initial _______



--------------------------------------------------------------------------------

EXHIBIT F

SATELLITE DISH AGREEMENT

I-405 CORPORATE CENTER

AMENDMENT TO LEASE

This First Amendment to Lease (“Amendment”) entered into this 22ndday of August,
2007 and amends that certain Lease between M & M Real Estate Strategies, LLC
(“Landlord”) and Captaris, Inc. (“Tenant”) dated August 22, 2007 for the
Premises located at 301 – 116th Avenue SE, Bellevue, WA 98004 and legally
described in Exhibit A of the Lease.

WITNESSETH:

Landlord and Tenant hereby agree that this Amendment covering placement and use
of a Satellite Dish Antenna is added to, incorporated into and becomes a part of
the Lease:

 

1.

Tenant shall have the right at his sole cost and expense, to install a
             (    ) foot in diameter Satellite Dish Antenna and related
equipment and facilities (“Satellite Dish Antenna”) occupying approximately
             (    ) square feet of the roof of the I-405 Building
                     (the “Building”) in a location satisfactory to Landlord. In
addition, Tenant will submit to Landlord for its prior written approval, which
approval shall not be unreasonably withheld, detailed plans for the installation
of the Satellite Dish Antenna. Notwithstanding anything to the contrary herein,
Tenant shall not install, operate, maintain or alter the Satellite Dish Antenna
without the prior approval of Landlord. Landlord may, at Tenant’s expense and
with prior written notice to Tenant, relocate the Satellite Dish Antenna on the
roof of the Building if Landlord deems in its reasonable discretion that such
relocation is necessary, provided Tenant’s use of the Satellite Dish Antenna
shall not be affected. Tenant, at Tenant’s sole cost and expense, is permitted
to run cables between the roof of the Building and the interior of the Premises
so long as the installation of such cables has been previously approved in
writing by Landlord, not unreasonably withheld, and such cables create as little
inconvenience as possible to Landlord’s operation of the Building or any other
tenant of the Landlord. The Satellite Dish Antenna shall be deemed Tenant’s
tangible personal property governed by Section 8 and 9 of the Lease. Tenant, at
Tenant’s sole cost and expense, shall maintain the Satellite Dish Antenna during
the term of this Lease, or any renewal thereof, shall remove the Satellite Dish
Antenna at the termination of this Lease, and shall repair any damage caused by
such removal. Tenant shall be responsible for any damage occasioned by the
installation of the Satellite Dish Antenna or by the maintenance, operation and
existence thereof throughout the term of the Lease, or any renewal thereof.
Landlord agrees to provide space for one Satellite Dish Antenna at no cost to
the Tenant during the initial term of this Lease. Market rental will be charged
if during the Lease Term or any extension the Satellite Dish Antenna is used for
commercial revenue generation. In addition market rental may be charged during
any extension of the term of this Lease. Landlord agrees to permit Tenant
reasonable access to the roof of the Building as reasonably necessary to
facilitate the installation, operation, maintenance and removal of the Satellite
Dish Antenna. Notwithstanding anything to the contrary herein, Tenant shall not
have exclusive right to or possession of any portion of the roof

 

Final I-405 CAPA Lease 9-12-07

   1    Please Initial _______



--------------------------------------------------------------------------------

 

of the Building. Tenant shall, at Tenant’s sole cost and expense, obtain all
necessary federal, state, county, municipal and local permits, licenses and
approvals for (and prior to) the installation, operation, maintenance, existence
and removal of the Satellite Dish Antenna throughout the term of this Lease, or
any renewal thereof.”

 

2. Tenant, shall, at Tenant’s sole cost and expense, comply with all laws,
orders, ordinances and regulations (whether now existing or hereafter adopted)
of any federal, state, county, municipal or local authority and with directions
of public officers thereunder respecting all matters of the use, occupancy,
condition or maintenance of the Premises and the installation, operation,
maintenance, existence and removal of the Satellite Dish Antenna, whether such
laws, orders, ordinances, regulations or directions shall be directed to Tenant
or Landlord, and Tenant shall hold Landlord harmless from any cost or expense on
account thereof.

 

3. Section 14 of the Lease, relating to insurance, is hereby amended so that the
third sentence thereof which reads as follows:

“Tenant shall provide and maintain throughout the term of this Lease, liability
insurance issued by an insurer satisfactory to Landlord, covering all persons
and property injured on the Premises or in connection with the Tenant’s business
conducted on the Premises in the following amount:”

is hereby amended to read as follows:

“Tenant shall provide and maintain throughout the term of this Lease, or any
renewal thereof, liability insurance issued by an insurer satisfactory to the
Landlord covering all persons and property injured on the Premises, or in
connection with the Tenant’s business conducted on the Premises or in connection
with the Tenant’s installation, operation, maintenance, existence or removal of
the Satellite Dish Antenna and related facilities in the following amounts:”

In addition, add to the end of Section 15.1 of the Lease:

“Tenant, as a material part of the consideration to be rendered to the Landlord
and in addition to all other provisions of this Section 15, hereby agrees to
indemnify and hold Landlord harmless from and against any and all claims, costs,
and liabilities, including reasonable attorneys fees arising (i) from Tenant’s
use of the roof of the Building; (ii) from Tenant’s business conducted on or
about the roof of the Building; (iii) from Tenant’s installation, operation,
maintenance or removal of the Satellite Dish Antenna; or (iv) from any activity,
work or things done, permitted or suffered by Tenant or any of Tenant’s agents,
contractors or employees related to this Satellite Dish Agreement.”

 

4. Tenant shall have the right, at Tenant’s discretion, to terminate this
Agreement upon the giving of ninety (90) days prior written notice to Landlord
(the “Early Termination Date”) which Early Termination Date shall have the same
effect as if it were the date on which the Lease would otherwise terminate for
purposes of the matters dealt with in this Agreement.

 

5. Any relocation of the Satellite Antenna Dish requested by Tenant shall be at
Tenant’s sole cost and expense and will need to be evaluated by Landlord as a
new installation under the terms and conditions of this Agreement; therefore,
approval for such relocation shall be at the sole discretion of Landlord,
however, such approval shall not be unreasonable withheld.

 

Final I-405 CAPA Lease 9-12-07

   2    Please Initial _______



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have acknowledged this Amendment to
Lease, this day and year above written.

 

TENANT:     LANDLORD: CAPTARIS, INC.     M & M REAL ESTATE STRATEGIES, LLC Date
 

 

    Date  

 

By  

 

    By  

 

Its  

 

    Its  

 

 

Final I-405 CAPA Lease 9-12-07

   3    Please Initial _______